By the Court

— Flandbau, J.
It is quite clear that the report of the Referee in this case, is very defective, in not finding the facts established by the evidence, and the conclusions of law consequent upon the facts found, separately. The object of a division of the facts from the legal conclusions,, is, that the Court may determine whether the former justify the latter. The report in this case amounts to, simply, a general finding for the Defendant, and an assessment of the value of the property in controversy. Such a finding by a jury would give all the controverted facts upon which evidence had been *315admitted, to the Defendant, and preclude any further consideration of them by a Court of review. It is not permitted to a Referee, or a Court, to make any such general decision, but they are obliged by the statute to place their findings of facts in the form of a special verdict, that the Court may control the judgment to be entered upon them. When a Referee fails to comply with the requirements of the statute in the form of his report, the practice is, to apply to the District Court for an order sending the report bach to him for correction. Our views on this point were expressed in the case of Ullman vs. Bazille, 2 Min. R., p. 134. > This practice has not been followed by the Appellant, but his motion below was for “ an order vacating the report of the Referee, and granting a new trial; ” perhaps under this application, the District Judge could have sent the report to the Referee for correction, in order to enlighten himself as to the facts actually found by him, yet he was not obliged to do so, and could treat the report as he evidently did, in the nature of a general finding, assented to in form by the Appellant, and involving all the facts against him. There was no error in this respect, in the decision of the Court below, and the report necessarily comes to us, under the same aspect that it was presented to him. We will therefore review the decision upon the other questions presented, regarding the facts as found against the Appellant.
The principal question is whether the Respondent is estopped by his acts at the time of the execution of the assignment of the agreement between Henry Califf. and himself, to the Appellant from denying the Appellant’s title to the property in question. There is scarcely any principle more thoroughly settled, than the one which prevents a man from asserting title to property, after silently permitting another to dispose of it as his own, when such silence was designed to, and does induce the purchaser to think that he is dealing with the true owner. The contrary doctrine would lead to the encouragement of fraud, which the law never countenances. Tet, to create an estoppel mpais, the party to be estopped, must have clearly done, or omitted to do, some act, or made, or omitted *316to make, some declaration, which, has influenced the condxxct of the pai'ty claiming the estoppel, and the act, declaration or omission, must have been made to deceive or mislead the party who acted upon it. 1 Cow. & Hill, notes to Phil. Ho., 1st ed., 200; 8 Wend., 482; 3 Hill, 215 ; 6 Hill, 536. Did the evidence in this case leave the facts as claimed by tlxe Appellant, uncoiitradicted, there would be no doubt that they would estop the Respondent from denying that the title of the wood was in the Appellant under the assignment of the con-ti*act; but let us see how the case in this respect stands. It does not appear from the assignment that the five hundred cords of wood mentioned therein, was cut or uncut, whether it was the pile of wood xxpon which the parties were at the time of its execxxtion, or the standing timber. The Appellant of course claims that it was the cut wood which was piled upon the banking ground, and this fact must prevail to make out the estoppel. The Respondent insists upon the other construction, and as the instrument does not itself absolutely settle the question, the Referee did right to admit all the evidence bearing upon the controverted point, that was properly offered. A large amount of testimony was taken on both sides, which is of a sufficiently contradictory character, to preclude a re-examination of facts found upon it; the legal effect of the report being, as we have before held, to find all the controverted facts in favor of the Respondent, we are necessarily bound to hold the question of the estoppel of Hill-house, as claimed by the Appellant, to have failed, with the interpretation that the Referee has put upon the assignment. In this view of the case, it is unnecessary for us to say how we would have found the facts which the Appellant claims to be proven, and xxpon which the question of the estoppel must stand or fall, had we stood in the place of the Referee; thei*e certainly is testimony which leads the mind in both directions, and in all sxxch cases, the advantage which the tribunal that heard the evidence, possesses over the one that only reads it, is sufficient to make the decision of the former conclusive.
The only qxxestion remaining, is in reference to the admission of theltestimony relative to the warehouse books of the *317Respondent. The statutes, Gomf. 8., ¶. 685, would have excluded them for the purpose of proving the payment of money, and had the Appellant made his objection specific upon this point, the admission of the books would have been error; but as the objection was general, and did not point out to the Referee the particular ground on which it was taken, the Appellant cannot avail himself of it here. 20 John,., 357; 17 Wend., 112; 15 Wend., 510; 6 Barb., 330.
The judgment of the Court below is accordingly affirmed.